DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The amendment provides consistency among claim terms, including full antecedent basis and consistency with the disclosure, and clarifies the inventive subject matter, overall.
Please amend the following claims as follows:
For claim 1:  the claim limitation “...the treatment...” in preamble has been amended to read -- a treatment--.
For claim 3:  the claim limitation “...allows the determination of both axial and bending contact force vector magnitudes, as well as the determination of both axial and bending contact vector directions” has been amended to read -- allows 
For claim 12:  the claim limitation “...the catheter axis...” has been amended to read -- a catheter axis--.
For claim 13:  the claim limitation “...the treatment...” in preamble has been amended to read -- a treatment--.
For claim 14:  the claim limitation “...allow the determination of the contact force magnitudes...” has been amended to read -- allow 

Reason for Allowance
Claims 1-7, 9, 11-19, and 21-23 are allowed over prior arts of record.
The following is an Examiner's statement for reason for allowance: the prosecution history makes evident the reason for allowance, satisfying the record as a whole proviso of rule 37 CFR 1.104 (e). Specifically, the substance of Applicant’s arguments/remarks filed on 10/15/20 are persuasive, as such the reason for allowance are in probability evident from the record. Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the claims 1 and 13 individually when all the limitations are taken as a whole.
              Regarding claim 1, none of the prior arts in record teach or fairly well suggest and discloses a medical device for a treatment or diagnosis of tissue with a body, comprising: a flexible member disposed between the proximal and distal portion of said shaft, said flexible member having a predetermined stiffness; a first electromagnetic coil disposed within said 
Regarding claim 13, none of the prior arts in record teach or fairly well suggest and discloses a medical device for a treatment or diagnosis of tissue with a body, comprising: a flexible member disposed between the proximal and distal portion of said shaft, said flexible member having a predetermined stiffness; a first electromagnetic coil disposed within said proximal portion of said shaft; and, a first electrically passive element disposed within said distal portion of said shaft, said first electrically passive element comprising a material effecting an electrical characteristic of said first electromagnetic coil; wherein said first electrically passive element is configured for movement with the distal portion of the shaft and relative to said first electromagnetic coil, relative movement between said first electromagnetic coil and said first electrically passive element in response to contact of the distal portion with the tissue and deformation of said flexible member causing a change in the electrical characteristic in said first electromagnetic coil, the change indicative of said deformation of said flexible member and a contact force magnitude between the distal portion and the tissue; and wherein the proximal and distal portions of said shaft are rigid relative to said flexible member; and wherein the first electromagnetic coil is configured to be deflectable disposed about a portion of said first electrically passive element; and determining a specific contact force magnitude responsive to a signal generated by the electromagnetic coil indicative of the change in electrical characteristic of the electromagnetic coil, in combination with the other features recited in claim 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793        

/Oommen Jacob/Primary Examiner, Art Unit 3793